Citation Nr: 1548276	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee disability for the period prior to August 1, 2007.

2.  Entitlement to an evaluation in excess of 60 percent for right knee disability for the period beginning October 1, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above noted increased evaluation claims.  The Board notes that a more specific history of the assignment of the disability evaluations for the Veteran's bilateral knee disabilities appears below in the Background section.

During the pendency of the appeal, the Veteran-and the record-raised the issue of unemployability due to his service-connected disabilities; in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is part and parcel of a claim for increased evaluation, the Board has taken jurisdiction over the claim of entitlement to TDIU on appeal at this time.

This case was previously before the Board in September 2012, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to August, 1, 2007, the Veteran's right knee disability more closely approximated malunion of the right tibia and fibula with a marked knee disability; the disability was not manifested by ankylosis, nonunion of the right tibia and fibula with loose motion and requiring a brace, more than slight lateral instability, limitation of flexion to less than 100 degrees, or limitation of extension to more than 10 degrees.

2.  For the period beginning October 1, 2008, the Veteran's right knee is shown to have normal extension, limitation of flexion to 120 degrees, and no more than slight lateral instability of his right knee.

3.  Throughout the claim period, the Veteran's left knee has not demonstrated any ankylosis, mal- or nonunion of the left tibia and fibula, dislocated semilunar cartilage or locking symptomatology, limitation of flexion less than 130 degrees, limitation of extension greater than 10 degrees, or any recurrent subluxation, dislocation, or lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right knee disability for the period prior to August 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2015).

2.  The criteria for an evaluation in excess of 60 percent for right knee disability, for the period beginning October 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-63 (2015).

3.  Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the left knee claim on appeal, as that claim arises from an appeal of the initial evaluation following the grant of service connection, no further discussion as to VA's duty to notify under VCAA is necessary at this time, as Courts have held that once service connection is granted the claim is substantiated and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Respecting the right knee claim, in a claim for increase evaluation the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in April 2007 that provided information as to what evidence was required to substantiate the claim for increased evaluation of the right knee disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board acknowledges that this case was the subject of a September 2012 Board remand, which requested that the AOJ obtain ongoing VA treatment records, Social Security Administration (SSA) records, and a VA examination of his bilateral knees.  The Board notes that the SSA records have been obtained and are associated with the claims file; likewise, the AOJ obtained and associated the VA treatment records through November 2012 with the claims file.  The Veteran underwent a VA examination of his bilateral knees in October 2012.  The AOJ issued a February 2013 supplemental statement of the case and recertified the issues back to the Board at that time.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran was initially service connected for his right knee disability in a June 1991 rating decision, where he was assigned a 100 percent temporary total evaluation for that disability from November 20, 1990 to December 31, 1990; he was assigned a 10 percent evaluation for that disability beginning January 1, 1991.  The Veteran's temporary total evaluation was subsequently extended through April 30, 1991 in December 1991 and February 1992 rating decisions.  Thus, the Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5257 since May 1, 1991.  

The Veteran filed a claim for increased evaluation of his right knee disability and a service connection claim for his left knee disability on March 2, 2007.  

The Veteran was awarded service connection for left knee disability in the December 2007 rating decision; he was assigned a noncompensable evaluation for his left knee disability, effective March 2, 2007.  During the pendency of the appeal, the Veteran's left knee was awarded a 10 percent evaluation, effective March 2, 2007, in the February 2013 rating decision.  

That February 2013 rating decision also awarded the Veteran a 30 percent evaluation for his right knee disability, effective February 20, 2007; clarified that the Veteran's 100 percent temporary total evaluation for his right knee disability following a total knee replacement procedure on August 1, 2007 was effective from August 1, 2007 through September 30, 2008; and, finally, assigned a 60 percent evaluation for his right knee disability beginning October 1, 2008, after expiration of his temporary total evaluation for a total knee replacement under Diagnostic Code 5055.

The Board will now address the evidence of record with regards to the Veteran's bilateral knee disabilities since March 2, 2006 for the right knee disability, and since March 2, 2007 for the Veteran's left knee disability.  

Turning to the evidence of record, in May 2006, the Veteran sought VA treatment for his right knee, reporting that his right knee pain seemed to be increasing after his surgery in 1990.  On examination, the Veteran had mild crepitus with passive range of motion; he had normal active range of motion and strength, without any evidence of ligamentous instability of the right knee.  He was diagnosed with chronic right knee pain that was likely worsening right knee arthritis.  He additionally sought VA treatment for his right knee in September 2006, reporting that his right knee hurt.  On examination, the Veteran did not demonstrate any right knee/joint effusion/swelling, local heat, redness, tenderness, instability, locking, limitation of motion, loss of muscle strength, or crepitus.  The Veteran was diagnosed with residuals of status post right knee surgery in 1990.  

On February 20, 2007, the Veteran was again treated for right knee pain and swelling at VA.  At that time, the Veteran reported an increase in right knee pain and swelling 6 days prior, which developed after changing a flat tire in cold weather for a long period of time; his symptoms suddenly onset a few hours later.  He reported having dull, constant pain that was 6 out of 10 and was aggravated by physical activity such has going up and down stairs; he had been out of work 4 days due to his right knee symptoms.  There was no relieving factor.  The Veteran was noted as having a past medical history of osteoarthritis of the right knee status post osteotomy.  On examination, the Veteran had moderate distress limping.  He had moderate right knee effusion more on the medial aspect of the right knee joint with limited range of motion and tenderness with passive movement.  The Veteran's left knee had scant effusion with good range of motion and no tenderness.  The Veteran was diagnosed with right knee arthralgia with effusion.  

The Veteran filed his claim for increased evaluation of his right knee and service connection for his left knee on March 2, 2007.

In a March 15, 2007 VA treatment record, the Veteran reported increasing knee pain.  On examination, the Veteran was noted as having a limp.  The Veteran's range of motion testing for his right knee was "1/0/110" and was "3/0/135" for the left knee.  The Veteran had no effusion bilaterally, although there was painful patellofemoral grind and pain at the joint line bilaterally.  He was diagnosed with osteoarthritis of the right knee and given a cortisone injection for his right knee pain at that time.  He was recommended to have physical therapy for his right knee for range of motion and strengthening.  

In April 2007, the Veteran underwent a VA examination of his bilateral knees.  At that time, the Veteran did not use a crutch, braces, cane, or shoe inserts; he did not have any artificial limbs or prostheses of his bilateral knees.  He was not unsteady in his gait, and denied a history of recent fall, gout, lupus, or rheumatoid disease.  However, the Veteran did report a history of right patella dislocation.  He also reported he was limited to one block in walking; his sitting and standing time was limited to 1-2 hours.  All complaints were related to his right knee disability.  The Veteran was independent in his activities of daily living, including eating, grooming, bathing, toileting, dressing, driving, recreation, and his current occupation.  

Specifically regarding his right knee, the Veteran reported pain with occasional swelling.  He had a dislocated patella while playing softball in 1973; he had arthroscopy in 1990 and then eventually a high tibial osteotomy of the right knee.  His pain was sharp and constant with intermittent exacerbations, located mostly medially as well as in the posterior region.  He rated his pain as 4-5 out of 10.  The pain worsened with activity and was relieved by rest, ice, and use of heat.  Respecting his left knee, the Veteran's main complaints were swelling and stiffness, though he denied any particular complaint of left knee pain at that time.  He had no history of any specific injury or surgery of the left knee.  The Veteran reported that left knee pain began in the late 1990's, and he described it as dull in nature, occurring approximate 4-5 times a month.  His left knee pain was 2-3 out of 10 and did not identify any exacerbating or remitting factors.  

On examination, the Veteran's knees were shown to be neutrally aligned; there was some fullness on the medial aspect of the right knee.  There was no significant limb-length discrepancy.  The Veteran's right knee had significant tenderness along the medial joint line and the lateral joint line was nonpainful.  He had some bilateral retropatellar pain.  His right knee was shown to have 5-degree flexion contracture (limitation to 5 degrees of extension) with flexion to 125 degrees; he had 0 degrees of extension to 140 degrees of flexion in his left knee.  Lachman testing of the Veteran's right knee demonstrated increased anterior translation of the tibia, but there was a good, firm endpoint.  Both knees were stable to varus and valgus stress at neutral and 30 degrees.  He had a positive McMurray's test on the right as well as a positive patellar grind test on the right.  He exhibited no patellar apprehension.  There was crepitus in the patellofemoral joint through range of motion testing bilaterally.  The examiner noted some moderate increase in pain and some increasing fatigue of the right knee on repetitive motion testing; the examiner, however, did not assign any additional functional loss equivalent to additional loss of range of motion at that time.  The Veteran was diagnosed with right knee degenerative arthritis, primarily medial compartment; clinical evidence of chronic right medial meniscus tear; and, bilateral patellofemoral arthritic changes.  

The Veteran began physical therapy for his right knee in April 2007; at that time he was shown to ambulate with a cane and had 3-4 out of 10 pain in his right knee.  In May 2007, the Veteran followed-up in the VA Orthopedic Clinic for his right knee; he had some pain relief for two weeks-most relief being within the first week-with the cortisone shot.  It was noted that he did not see improvement with physical therapy.  On examination, the Veteran had a range of motion to 5 degree of extension and 105 degrees of flexion; there was crepitus on movement noted.  He was diagnosed with degenerative arthritis of the right knee.  X-rays of his right knee demonstrated as follows:

Deformity from suspect previously healed fracture traversing the proximal right tibial diaphysis is noted.  There is severe narrowing medial compartment right knee and some irregularity both femoral condyles.  Spurs seen in periphery of the tibial plateau medially.  Bulky spurs are present along the patellar articular margin and appears the subchondral cystic change affecting the tibias in lateral view there is severe patellofemoral joint space narrowing evident on sunrise image.  An effusion is present.  Asymmetric demineralization is noted on the right.  

In a July 2007 VA history and physical examination, the Veteran reported dislocating his right knee cap in 1973 while playing softball and that he had had right knee pain since that time.  He reported having an arthroscopy in 1990 on his right knee.  The Veteran reported a constant aching in his right knee, "like a toothache," and that he could walk 1 city block without pain.  He used a cane for assistance in ambulation.  The Veteran noted increased range of motion following physical therapy, but that the pain has not been helped at all.  

On examination, the Veteran's right knee had a range of motion of "0/5/105" with a positive flexion contracture and crepitus.  There was no swelling, effusion, patellar grinding, or pain; his right patella tracked well.  There was tenderness to palpitation over the medial and lateral joint lines.  Lachman's testing shown good endpoint (<5mm).  He had a 2 varus while standing and on x-ray.  The Veteran's left knee had a range of motion of "5/0/135" with no flexion contracture, extensor lag, swelling, effusion, patellar grinding or pain.  His left patella tracked well.  There was no tenderness to palpitation of the left knee; Lachman's testing showed good endpoint (<5mm).  He had a 5 valgus while standing and 3 valgus on x-ray.  He had a negative anterior and posterior drawer testing, and no medial/lateral or posterior/anterior laxity, bilaterally.  The Veteran's gait showed a limp to the right lower extremity.  The Veteran was diagnosed with degenerative joint disease of the right knee at that time and he was cleared for a total knee arthroplasty (TKA) of his right knee at that time.  

In a July 24, 2007 VA admitting note, the Veteran was noted as having increased pain and stiffness of his right knee that has not responded to conservative treatment and which was interfering with his activities of daily living; he elected to have a TKA.  On examination, the Veteran was shown to have 10 degrees of flexion contracture.  He did not have effusion of the right knee.  He had a range of motion from 10 to 100 degrees, without extensor lag; his quadriceps strength was good.  He had no mediolateral or anteroposterior laxity.  X-rays showed evidence of osteoarthritis of the right knee joint, with narrowed medial joint space, extensive evidence of osteophyte formation, minimum subchondral sclerosis, and a genu varum deformity.  On August 1, 2007, the Veteran is shown to have undergone a total right knee arthroplasty.  

In an August 28, 2008, the Veteran followed up for his right knee surgery.  The Veteran reported doing well with his right knee, but that he was starting to have symptoms in his left knee.  He was noted as walking well, without pain, laxity, or lag in the right knee.  He had right knee range of motion from 0 degrees extension to 120 degrees of flexion.  X-rays showed well-fixed and aligned implants related to the right knee, and findings of a remotely healed proximal right tibial and fibular fracture; they further showed a left effusion, patellofemoral and tibial spine spurs, and moderate narrowing of the medial compartment of the left knee.  Generalized demineralization was mild.

In his June 2009 substantive appeal, the Veteran stated that he felt that VA prematurely assigned a rating for his right knee as his assigned disability evaluation was done during his convalescence period for his right knee.  With respect to his left knee, the Veteran stated that his left knee was "working harder and becomes stiff and sore especially when having to perform routine activities at home (cutting grass, etc.)."  He reported that he was working 4 hours a night as a janitor at that time as he was only able to work for 4 hours at a time.  

In a November 2009 statement, the Veteran reported that his bilateral knees have continued to bother him, particularly his left knee.  He was not able to walk without crutches or a cane.  

The Veteran's Social Security Administration (SSA) records are also of record.  Generally, those records pertain to the Veteran's nonservice-connected lumbar spine disorder and to his service-connected right foot/great toe disability.  However, VA treatment records from August 2010 through September 2011 are associated with those records.  The Board notes that VA primary care treatment records from August 2010, May 2011, and August 2011 note that the Veteran had a right total knee replacement that is "doing fine so far."  In a March 2011 VA orthopedics consultation, the Veteran was followed up for his right knee surgery prior to undergoing right great toe surgery.  Examination of his right knee demonstrated a well-healed wound.  He had range of motion of "0/0/120" in his right knee; he was stable to varus/valgus stress.  He had right quadriceps atrophy compared to contralateral.  The orthopedist noted that the x-rays shown that the implants were stable without evidence of loosening.  He was diagnosed with a right total knee replacement prosthesis that was functioning well, range of motion preserved.  The March 2011 x-rays of his bilateral knees was as follows:  

Remotely healed proximal right tibial diaphyseal fracture, arch at the juncture the mid and proximal thirds right fibula stable in appearance.  Right knee prosthesis appears satisfactorily seated without complication.  Cannot exclude small left effusion.  There are small spurs patellar acute margin forming at left femoral lateral ventral condylar margin there is moderate medial compartment narrowing left knee.  Spurs left tibial spines. . . . [S]tatus post right TKA and proximal tib-fib fracture remotely healed.  Arthritic changes left knee described.  Osseous structures are symmetrically demineralized there is greater refraction of the knee on the right associated with prior procedure.

The Board has also reviewed the Veteran's VA treatment records in the claims file through November 2012.  Generally, those records demonstrate similar findings to those notes in the VA treatment records associated with the Veteran's SSA records, including notable duplicates of those records.  The Board notes that generally the Veteran's treatment is for his right knee disability through VA, with very scant treatment records discussing his left knee disability.

The Veteran underwent a VA examination of both knees in June 2010.  He reported that he currently worked part-time as a janitor for a bank.  He also stated that he occasionally used a cane for longer distances for his right knee disability.  He denied use of crutches, braces, or inserts.  The examiner noted a prosthetic implant of his right knee was in August 2007.  He complained of continued pain and stiffness of his right knee following the surgery.  He also occasionally had an unsteady gait due to pain in his right knee.  There was no history of falling, or diagnosis of rheumatoid, gout, or lupus.  The Veteran described a dislocation of his right patella in 1972, though he did not have any recent subluxations or dislocations bilaterally.  He was limited in walking distance to less than a block due to his right knee pain.  He has to sit and rest for enough time until he is able to get back up.  He does not have any limited sitting time; however, the longer he sits the stiffer his knees are and he has more difficulty getting up from the seated position.  He has a limited standing time, which was "minimal."  The Veteran reported staying active, although he does not stand in one place for very long and does not need to with his occupation.  The examiner noted that he did not have issues with eating, grooming, bathing, toileting, dressing, or driving; he did have problems with recreation and activities around the house which tended to take him much longer than normal due to his need to stop due to pain.  The Veteran also reported that he was unable to work full-time due to his pain in his knees and right foot.  

Specifically, with regards to his right knee disability, the Veteran's pain complaints were pain, stiffness, and weakness.  The examiner noted that the Veteran had two surgeries, the first in 1990 and the second in August 2007, which was a total knee replacement.  The Veteran described the right knee pain as a constant dull ache and pressure like someone was grabbing his knee at all times, global, without radiation; he rated the pain as 4 out of 10, which increased with stiffness, going up and down stairs, and other activity.  During these flare-ups, his pain increased to 7 out of 10 for 2-3 hours.  Flare-ups occur with activities such as work, cutting grass, or cleaning carpets.  He has taken Tylenol, ibuprofen, and tramadol in the past, as needed, for his right knee symptoms.  

Regarding his left knee, the Veteran reported that it bothered him when his right knee bothered him, with his main complaints being pain and stiffness; he also reported swelling and pain, which coincided with his right knee symptoms.  The examiner noted that he had no left knee surgeries.  Treatments were the same as the right knee.  He described the pain as a constant dull ache with crunching, popping, and stiffness anteriorly.  There was no radiation; his pain was 2 out of 10, which increased to 4-5 out of 10 during flare-up, coinciding with flare-ups of his right knee.  The left knee was not bothering him that much at the time of his examination.

On examination, the Veteran's bilateral knee alignment, deformity, and limb length were normal.  There was a midline scar and a lateral scar of the Veteran's right knee.  Bilaterally, palpation of the anterior patellar region caused pain; there was no tenderness to palpitation medially, laterally, or posteriorly.  His bilateral range of motion was 0 to 130 degrees, with noted full extension.  He had a noticeable deformity posteriorly with valgus and varus stress and a negative anterior drawer, McMurray's, patellar grind, and patellar apprehension testing.  He had crepitus bilaterally.  The Veteran was diagnosed with as status post right total knee arthroplasty and mild patellar and medial osteoarthritis of the left knee.  X-rays of his knees were as follows:

Right knee prosthesis appears satisfactorily seated with minimal residual soft tissue swelling noted.  [The Veteran] had more remotely undergone fracture traversing the proximal tibial diaphysis, and fibula at the juncture the proximal mid thirds.  Osseous structures are mildly demineralized, more so on the right about the knee.  On the left, there is minimal patellar femoral spurring, spurs of the lateral tibial spine, and mild narrowing of the medial and lateral compartment.  Several small calcifications of the proximal foreleg have appearance consistent with arterial locale. . . . [P]revious trauma right foreleg, status post right TKA, arthritic change on left, as described.  

Finally, the Veteran underwent a VA examination of both knees in October 2012.  He was diagnosed with osteoarthritis of the left knee and a right knee status post total knee replacement.  The Veteran reported bilateral stiffness and soreness, especially later in the day.  The Veteran's knees are worse when his back is worse, and they are worse when walking, sitting, and climbing stairs; he takes care of a large house by himself.  The examiner noted that the Veteran had a right total knee replacement in 2007.  His bilateral knee symptoms are relieved by rest and elevation; he rests a lot to help his pains.  He does not have any limitation in his activities of daily living.  He also reported occasional swelling and that his symptoms were worse on his right side.  He denied flare-ups at that time.  

On examination, the Veteran's right knee had 120 degrees of flexion with pain at 120 degrees; he had extension to 0 degrees with pain at 0 degrees.  His left knee had 140 degrees or greater flexion with pain at that point, and 0 degrees of extension without any objective evidence of painful motion in extension.  After repetitive testing, the Veteran's ranges of motion bilaterally were unchanged.  The examiner noted that there was no additional range of motion loss due to repetitive testing, and the examiner noted that the Veteran's functional loss of his knees was demonstrated by pain on movement bilaterally, and disturbance of locomotion on the right side only.  The Veteran did not have any tenderness to palpitation of either knee.  Strength testing was normal bilaterally.  Tests of knee stability were all described as normal.  The Veteran was not shown to have history of recurrent patellar subluxation or dislocation bilaterally; he did not have any other noted leg conditions, such as shin splints, or symptoms, such as meniscal tearing or locking, noted bilaterally at that time.  

The examiner noted that the Veteran had a total knee replacement in 2007 of his right knee; he noted that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion as a result of that total right knee replacement.  The examiner also noted that the Veteran regularly used a cane to assist in ambulation.  The examiner found that the Veteran would not be equally served with amputation of his bilateral knees.  The examiner noted that x-rays demonstrated bilateral arthritis of the knees, noting the x-ray evidence documented above.  The examiner stated that he reviewed the claims file, and concluded that the Veteran's bilateral knee disabilities did not impact his ability to work and that he had a well-healed 17 inch long anterior vertical scar related to his total knee replacement on his right knee.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

The Veteran's right knee disability has been evaluated as 30 percent disabling from February 20, 2007 to August 1, 2007 under Diagnostic Code 5262, and as 60 percent disabling under Diagnostic Code 5055 beginning October 1, 2008, following the expiration of the temporary total evaluation for his right knee total replacement that occurred on August 1, 2007.  

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

Ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent evaluation, while ankylosis in flexion between 20 and 45 degrees warrants a 50 percent evaluation.  Extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 provides a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability, a 20 percent evaluation with a moderate knee or ankle disability, and a 30 percent evaluation with a marked knee or ankle disability.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Diagnostic Codes 5259, for symptomatic removal of the semilunar cartilage, and 5263, for genu recurvatum, only provide for a 10 percent evaluation; thus, a higher evaluation than already assigned for the Veteran's bilateral knee disabilities is not available under those Diagnostic Codes.  The Board will no longer address those Diagnostic Codes at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263.

Finally, Diagnostic Codes 5003 and 5010 are not applicable in this case, as a higher evaluation than provided for by those Diagnostic Codes has already been assigned to the Veteran's right knee disability.  Likewise, the Veteran has already been assigned a 10 percent evaluation for his left knee disability under Diagnostic Code 5003 and 5010; a 20 percent evaluation is not available under those Diagnostic Codes respecting the Veteran's left knee disability as it is a single major joint.  Thus, the Veteran has already been assigned the highest possible evaluation under Diagnostic Code 5003 and 5010 with respect to his left knee disability.  The Board will no longer address those Diagnostic Codes at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Increased Evaluation for Right Knee Disability Prior to August 1, 2007

As noted above, the Veteran has been assigned a 30 percent evaluation for his right knee disability for the period prior to August 1, 2007, under Diagnostic Code 5262.  

The Veteran has been assigned a 30 percent evaluation under Diagnostic Code 5262 for malunion of his right tibia and fibula with a marked knee disability.  The Board finds that the symptomatology demonstrated for the period prior to August 1, 2007 is more closely approximate of malunion of his right tibia and fibula with a marked knee disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262.

The Board finds that a higher evaluation under Diagnostic Code 5262 cannot be assigned as there is no evidence of nonunion of his right tibia and fibula; the x-ray evidence throughout the appeal period demonstrates an old well-healed fracture resulting from the Veteran's 1990 arthroscopy.  Moreover, there is no evidence throughout the appeal period that the Veteran's right knee had loose motion of his right knee, nor that he required a knee brace for his right knee throughout that period.  Accordingly, a higher evaluation under Diagnostic Code 5262 cannot be assigned in this case.  See Id.

The Board will turn to evaluation under other Diagnostic Codes.  The Board notes that by virtue of the evaluation of 30 percent, Diagnostic Code 5258 is no longer applicable in this case as that Diagnostic Code cannot provide an evaluation in excess of the 30 percent already assigned.  Nor is a separate rating under that code applicable, as in this case the primary manifestation of the Veteran's knee disorder is limitation of motion. The same is true of Diagnostic Code 5259.

Regarding Diagnostic Code 5256, the Board notes that application of that Diagnostic Code is not appropriate as there is no evidence of any ankylosis of the right knee throughout the period prior to August 1, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256.

Turning to Diagnostic Code 5260, the evidence does not demonstrate that the Veteran has less than 100 degrees of flexion prior to August 1, 2007.  Such represents a noncompensable evaluation under Diagnostic Code 5260.  Moreover, the Board notes that evaluation under solely Diagnostic Code 5260 would not allow an evaluation in excess of the 30 percent evaluation already assigned in this case.

Next, the Veteran is shown to have a 10 degree flexion contracture in the July 2007 VA treatment records; such represents the highest noted contracture during the applicable period and represents a limitation of extension to 10 degrees.  That commensurates to a 10 percent evaluation, but no higher, under Diagnostic Code 5261.  Thus, the Board must conclude that the evidence does not demonstrate limitation of extension to 30 degrees or greater throughout the appeal period, such that an evaluation in excess of 30 percent can be assigned solely under that Diagnostic Code.   

Regarding Diagnostic Code 5257, the Board notes that the Veteran's right knee is not shown to have any recurrent subluxation or dislocation throughout the period prior to August 1, 2007.  Nor is there evidence of even slight lateral instability of the right knee.

Accordingly, the Board must deny an evaluation in excess of 30 percent for the period prior to August 1, 2007 for the Veteran's right knee disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-63.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Right Knee Disability Beginning October 1, 2008

Beginning August 1, 2007, the Veteran was assigned a temporary total evaluation for his right knee disability under Diagnostic Code 5055, for his total knee replacement that occurred on that date.  By function of the Rating Schedule, one year following that surgery, the Veteran's 100 percent evaluation expires and the residuals of that surgery are evaluated.  The Veteran was assigned a 60 percent evaluation for his right knee disability on October 1, 2008, under Diagnostic Code 5055, following the expiration of the 100 percent evaluation, which corresponds to the highest possible evaluation under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

In evaluating the Veteran's right knee disability for the period beginning October 1, 2008, the Board notes that Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 cannot provide an evaluation higher than the already-assigned 60 percent evaluation.  Thus, those Diagnostic Codes are inapplicable for the period beginning October 1, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Likewise, Diagnostic Codes 5257, 5260, and 5261, individually, cannot provide a higher than 60 percent evaluation.  Thus, the Board will only contemplate whether combination under those Diagnostic Codes would warrant a higher than 60 percent evaluation for his right knee disability.  The Board finds that it does not.  

Throughout the period beginning October 1, 2008, the Veteran's right knee is shown to have range of motion from 0 to 120 degrees; such represents normal extension and slightly limited flexion.  Those measurements do not commensurate to compensable evaluations under Diagnostic Codes 5260 or 5261.  Likewise, there is no evidence of lateral instability in the knee, and in any event, x-rays throughout the period demonstrate that the Veteran's prosthesis is satisfactorily seated.  Moreover, there is no evidence during that period of any episodes of right knee dislocation or recurrent subluxation.  

Therefore, the Board must deny an evaluation in excess of 60 percent, for the period beginning October 1, 2008, for the Veteran's right knee disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5055, 5256-63.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.


Increase Evaluation for Left Knee Disability

The Veteran filed his claim for service connection for a left knee disorder on March 2, 2007.  Throughout the claim period, the Veteran has been assigned a 10 percent evaluation for his noted left knee osteoarthritis under Diagnostic Code 5010-5003.  Diagnostic Codes 5003 and 5010 cannot provide a higher evaluation than 10 percent in this case, as the Veteran's left knee is a single major joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Therefore, the Board will focus on the other applicable Diagnostic Codes in this case.  

After reviewing the evidence with regards to the Veteran's left knee disability throughout the appeal period, the Board notes that there is no evidence of any ankylosis of the left knee throughout the appeal period; thus, Diagnostic Code 5256 is inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Likewise, the Board notes that there is no evidence of any dislocated semilunar cartilage of the left knee, nor any evidence of locking symptomatology associated with the left knee throughout the appeal period.  Thus, despite some x-ray evidence of left knee effusion, the Board finds that the symptomatology associated with the left knee does not more closely approximate a disability picture contemplated by Diagnostic Code 5258.  Accordingly, the Board finds that Diagnostic Code to be inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Moreover, the Board notes that while there is evidence of a tibia-fibula impairment related to the Veteran's right knee following his 1990 surgery, the evidence of record does not disclose any such complications with the Veteran's left knee disability.  Thus, as there is no noted impairment of the Veteran's left tibia and fibula, and particularly no evidence of mal- or nonunion of his left tibia and fibula, the Board also finds that Diagnostic Code 5262 cannot be applied in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Turning to Diagnostic Code 5257, the Board notes that the evidence since March 2, 2007 does not demonstrate any laxity, lateral instability, recurrent subluxation, or dislocation of the Veteran's left knee.  Specifically, lateral instability testing in all three VA examinations performed during the claim period demonstrate normal left knee stability testing and no history of any episodes of left knee dislocation or recurrent subluxation.  The Board therefore finds that an evaluation under Diagnostic Code 5257 is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Finally, the Board notes that the Veteran's left knee is not shown to have any limitation of extension throughout the appeal period; the Veteran's left knee is routinely shown to have normal extension throughout the appeal period.  Likewise, the Veteran's left knee is only shown to have a limitation of flexion to 130 degrees throughout the appeal period.  Such measurements do not commensurate to compensable evaluations under Diagnostic Codes 5260 or 5261.

Simply put, there is no evidence of record which demonstrates that the Veteran had extension limited to 10 degrees or greater, or flexion limited to 45 degrees or less throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Accordingly, an evaluation in excess of 10 percent for the Veteran's left knee disability throughout the appeal period must be denied at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-63.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.


Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral knee disabilities during the relevant appeal periods, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 



ORDER

An evaluation in excess of 30 percent for the Veteran's right knee disability, for the period prior to August 1, 2007, is denied.

An evaluation in excess of 60 percent for the Veteran's right knee disability, for the period beginning October 1, 2008, is denied.

An evaluation in excess of 10 percent for the Veteran's left knee disability is denied.


REMAND

The Veteran has never been examined solely regarding his employability.  Moreover, the Veteran's most recent VA examination in October 2012 respecting his bilateral knee disabilities did not address unemployability beyond the examiner merely checking a "no" box on that VA Disability Benefits Questionnaire (DBQ); the examiner did not provide a rationale for that opinion in the "Remarks" section.  Throughout the appeal period, the Veteran has asserted that his service-connected disabilities, including his right foot and bilateral knee disabilities, make him unemployable because he is unable to stand for long periods of time.  Accordingly, the Board finds that a remand is necessary at this time to obtain a VA examination and opinion respecting the Veteran's employability as a result of his service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on employability.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination of the Veteran, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral knee, right foot/great toe, and associated scarring disabilities, either individually or combined, preclude substantially gainful employment.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


